          Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 1 of 20




                       United States District Court
                        Western District of Texas
                        Midland/ Odessa Division

John Parks, Tracy Ledlow,
George Garcia, and
Kustuss Phillips, on Behalf of
Themselves and All Others
Similarly Situated                             No. 7:19-cv-184

v.

Mallard Completions, LLC, and
Ranger Energy Services, LLC

                            Original Complaint

     Plaintiffs, John Parks, Tracy Ledlow, George Garcia, and Kustuss

Phillips (collectively “Plaintiffs”) file this Complaint against Mallard

Completions, LLC (“Mallard”) and Ranger Energy Services, LLC

(“Ranger”) collectively (“Defendants”), and plead as follows:

                                 Summary

     1.    This is a civil action brought by Plaintiffs, each individually

and on behalf of all others similarly situated, pursuant to the federal

Fair Labor Standards Act, 29 U.S.C. §§ 201-219, and the federal Portal-

to-Portal Pay Act, 29 U.S.C. §§ 251-262, (collectively “FLSA”) for

Defendants’ misclassification of the pump-truck supervisors as

employees exempt from the overtime requirements of the FLSA and
          Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 2 of 20




their resulting failure to pay them time and one-half their regular rates

of pay for all hours worked over 40 during each seven-day workweek.

     2.    In addition, Plaintiffs seek to hold both Mallard and Ranger,

jointly and severally liable as “employers,” as defined by 29 U.S.C. §

203(d).

     3.    Plaintiffs file this lawsuit on behalf of themselves and as an

FLSA collective action on behalf of all other similarly situated

individuals.

     4.    The scope of the individual and collective action members in

this lawsuit is limited to individuals who worked for Defendants as

pump-truck supervisors during the time period of three years preceding

the date this lawsuit was originally filed and forward.

     5.    Plaintiffs and the collective action members seek all

damages available under the FLSA, including back wages, liquidated

damages, legal fees, costs, and post-judgment interest.

     6.    The above-named Plaintiffs file herewith their written

Consents to Join pursuant to Section 216 of the FLSA.




                                     2
          Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 3 of 20




                                  Parties

  A. Plaintiff John Parks

     7.    John Parks (“Parks”) is an individual resident of Brazos

County, Texas and a former employee of Defendants.

     8.    Parks worked as a pump-truck supervisor for Defendants

from approximately August 2018 to April 2019. He was paid a salary

throughout the duration of his employment. Defendants classified

Parks’s position as exempt from the overtime requirements of the FLSA

and did not pay him overtime for hours worked in excess of 40 in a

given seven-day workweek. Parks typically worked between 90-140

hours each seven-day workweek. In addition, Parks received a daily

bonus of $150.00 for every day he was on location and a daily per diem

of $35.00, regardless of the amount of actual work-related expenses he

incurred. Lastly, according to his offer of employment, Parks was to

receive paid-time-off.

  B. Plaintiff George Garcia

     9.    George Garcia (“Garcia”) is an individual resident of

Lubbock County, Texas and a former employee of Defendants.




                                     3
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 4 of 20




     10.    Garcia worked as a pump-truck supervisor for Defendants

from approximately September 2018 to March 2019 and was paid a

salary throughout the duration of his employment. Defendants

classified Garcia’s position as exempt from the overtime requirements of

the FLSA and did not pay him overtime for hours worked in excess of 40

in a given seven-day workweek. Garcia typically worked between 90-

140 hours each seven-day workweek. In addition, Garcia received a

daily bonus of $150.00 for every day he was on location and a daily per

diem of $35.00, regardless of the amount of actual work-related

expenses he incurred. Lastly, according to his offer of employment,

Garcia was to receive paid-time-off.

  C. Plaintiff Tracy Ledlow

     11.    Tracy Ledlow (“Ledlow”) is an individual resident of Comal

County, Texas and a former employee of Defendants.

     12.    Ledlow worked as a pump-truck supervisor for Defendants

from approximately September 2, 2018 to January 20, 2019 and was

paid a salary throughout the duration of his employment. Defendants

classified Ledlow’s position as exempt from the overtime requirements

of the FLSA and did not pay him overtime for hours worked in excess of


                                       4
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 5 of 20




40 in a given seven-day workweek. Ledlow typically worked between

90-140 hours each seven-day workweek. In addition, Ledlow received a

daily bonus of $150.00 for every day he was on location and a daily per

diem of $35.00, regardless of the amount of actual work-related

expenses he incurred. Lastly, according to his offer of employment,

Ledlow was to receive paid-time-off.

  D. Plaintiff Kustuss Phillips

     13.    Kustuss Phillips (“Phillips”) is an individual resident of

Midland County, Texas and a former employee of Defendants.

     14.    Phillips worked as a pump-truck supervisor for Defendants

from approximately October of 2018 to May of 2019 and was paid a

salary throughout the duration of his employment. Defendants

classified Phillips’s position as exempt from the overtime requirements

of the FLSA and did not pay him overtime for hours worked in excess of

40 in a given seven-day workweek. Phillips typically worked between

90-140 hours each seven-day workweek. In addition, Phillips received a

daily bonus of $150.00 for every day he was on location and a daily per

diem of $35.00, regardless of the amount of actual work-related




                                      5
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 6 of 20




expenses he incurred. Lastly, according to his offer of employment,

Phillips was to receive paid-time-off.

  E. Collective Action Members

     15.    The putative collection action members are all current

and/or former employees of Defendants for the time period of three

years preceding the date this lawsuit was originally filed and forward,

and who work (or worked) as pump-truck supervisors who are (or were)

paid a salary, a per diem, and daily bonus, and not paid time and one-

half their regular rates of pay for all hours worked over 40 during each

seven-day workweek (“Collective Action Members”) (hereinafter

“Plaintiffs” shall collectively refer to the above-named Plaintiffs and

Collective Action Members).

     16.    All of the Collective Action Members are similarly situated

to the above-named Plaintiffs, and to one another, within the meaning

of Section 216(b) of the FLSA.

  F. Defendant Mallard Completions, LLC

     17.    Mallard Completions, LLC is a Delaware limited liability

company registered to do business in the State of Texas, with its

principle office at 800 Gessner, Ste. 1000, Houston, Texas 77024.


                                      6
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 7 of 20




     18.    Mallard’s governing person is Ranger, whose principal office

is also at 800 Gessner, Ste. 1000, Houston, Texas 77024.

     19.    During all relevant times to this lawsuit, Mallard did

business in the State of Texas.

     20.    Mallard maintains multiple yards in Texas from which it

offers pressure pumping services to the oilfield industry.

     21.    At all times relevant to this lawsuit, Mallard has been an

“enterprise engaged in commerce” as defined by Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

     22.    At all times relevant to this lawsuit, Mallard employed, and

continues to employ, two or more employees who engaged in commerce

and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person,

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).

     23.    Furthermore, Mallard employed two or more employees who

regularly handled, sold or otherwise worked on goods and/or materials

in their daily work that were moved in and/or produced for commerce.

     24.    At all times relevant to this lawsuit, Mallard has had annual

gross sales or business volume in excess of $500,000.


                                      7
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 8 of 20




     25.    Mallard may be served via its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

  G. Defendant Ranger Energy Services, LLC

     26.    Ranger Energy Services, LLC is a Delaware limited liability

company registered to do business in the State of Texas, with its

principle office at 800 Gessner, Ste. 1000, Houston, Texas 77024.

     27.    During all relevant times to this lawsuit, Ranger did

business in the State of Texas. providing products and services in the oil

and gas industry throughout the United States.

     28.    At all times relevant to this lawsuit, Ranger has been an

“enterprise engaged in commerce” as defined by Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

     29.    At all times relevant to this lawsuit, Ranger employed, and

continues to employ, two or more employees who engaged in commerce

and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person,

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).




                                      8
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 9 of 20




     30.    Furthermore, Ranger employed two or more employees who

regularly handled, sold or otherwise worked on goods and/or materials

in their daily work that were moved in and/or produced for commerce.

     31.    At all times relevant to this lawsuit, Ranger has had annual

gross sales or business volume in excess of $500,000.

     32.    Ranger may be served via its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

     33.    Hereinafter, Mallard and Ranger will collectively be referred

to as “Defendants”. Defendants are joint employers pursuant to 29

C.F.R. § 791.2. Because of Defendants’ joint operating control over

Plaintiffs, Defendants are responsible, jointly and severally, for

compliance with all of the applicable provisions of the FLSA, including

overtime provisions, with respect to the entire employment for the

workweeks at issue in this case.

                           Jurisdiction and Venue

     34.    The Court has personal jurisdiction over Defendants.

     35.    During all times relevant to this lawsuit, Defendants’

principal offices were located in this state and Defendants have done

and continue to do business in this state.


                                      9
            Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 10 of 20




      36.     The Court has subject matter jurisdiction over this case

based on federal question jurisdiction, 28 U.S.C. § 1331, because

Plaintiffs base their claims on federal law, namely 29 U.S.C. §§ 201-219.

      37.     Venue is proper in the United States District Court for the

Western District of Texas because a substantial part of the events

giving rise to Plaintiffs’ claims occurred in this judicial district.

Plaintiffs were employed by Defendants in this District, and at all

relevant times, Defendants transacted business in this District.

      38.     Venue is proper in the Midland Division of the United States

District Court for the Western District of Texas because, a substantial

part of the events giving rise to Plaintiffs’ claims occurred in this

Division and Defendants maintained or maintains business operations

within the Midland Division.

                              Factual Background

      39.     Plaintiffs incorporate the preceding paragraphs by reference

as if set forth fully in this section.

      40.     Plaintiffs primarily provided oilfield pressure pumping

services and related work as employees of Defendants. Plaintiffs’

primary work was manual labor in connection with oilfield work, and


                                         10
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 11 of 20




while they performed work throughout the state of Texas, they

primarily performed work in and around Midland County, Texas.

Defendants provided Plaintiffs with housing, typically at a hotel or

“man-camp”, depending on the specific location of their work in a given

week.

     41.     Plaintiffs’ primary job duties included driving the company

provided pick-up trucks, operating the pump located on the pump-truck,

rigging the pump up to the well (“rigging-up”) and rigging back down,

performing maintenance on the pick-up trucks, generating job tickets,

communicating with Defendants’ upper management, including Matt

Houston and Chris Guthrie, assisting in keeping the pump trucks

Department-of-Transportation-ready, and filling in for the helpers when

needed.

     42.     Plaintiffs’ job duties were routine and primarily consisted of

manual labor. They relied on their hands, physical skills, and energy to

perform manual and routine labor in the oilfield on a daily basis.

     43.     Plaintiffs’ duties did not include managerial responsibilities

nor the exercise of independent discretion or judgment on matters of

significance related to the business. Further, Plaintiffs’ duties did not


                                      11
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 12 of 20




concern work directly related to the management or general business

operations of Defendants, nor of the businesses of Defendants’

customers.

     44.     Plaintiffs did not have the authority to hire or fire other

employees, and they were not responsible for making hiring or firing

recommendations.

     45.     Plaintiffs did not regularly supervise two or more employees.

Rather, Plaintiffs worked in two-man teams on a daily basis, which

included one pump-truck supervisor and one helper. The only exception

to this occurred on “rig-up” and “rig-down” days, when two crews,

consisting of a total of two pump-truck supervisors and two helpers

were present and working together.

     46.     Plaintiffs were informed they were employees of Mallard,

and all of the pump-down trucks and job tickets had Mallard’s name

written on them; however, Plaintiffs’ W-2s and hiring packets listed

Ranger as their employer, Plaintiffs were provided Ranger’s Employee

Handbook, and Plaintiffs’ benefit plans were through Ranger.

     47.     Defendants paid the Plaintiffs a salary, a daily bonus of

$150.00 and a $35.00 daily per diem regardless of the amount of actual


                                      12
            Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 13 of 20




work-related expenses incurred. Further, Plaintiffs were promised paid-

time-off.

     48.      Plaintiffs worked long hours. Specifically, Defendants

regularly scheduled Plaintiffs for twelve-hour shifts; however, they

typically worked 90 to 140, or more, hours each seven-day workweek.

Plaintiffs’ typical workday started at the company provided housing

where the two-man crew assembled, loaded tools, equipment and

supplies, if needed, then together proceeded to drive to the jobsite,

where they began their scheduled 12-hour shift. In addition, on rig-up

and rig-down days, Plaintiffs may work upwards of 24-hours, or more,

straight.

     49.      Defendants did not make, keep or require an accurate record

of hours worked by Plaintiffs on a daily basis.

     50.      During their employment with Defendants, Plaintiffs

worked with numerous other employees of Defendants. Like Plaintiffs,

those other employees were subject to the aforementioned

practices/policies of Defendants.

     51.      As such, Plaintiffs were non-exempt employees under the

FLSA, and when they worked more than 40-hours in a seven-day


                                       13
             Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 14 of 20




workweek, they were entitled to be paid overtime premium

compensation at one and one-half times their respective regular rates of

pay for each and every hour worked over 40. 29 U.S.C. § 207(a)(1); 29

C.F.R. § 778.325. Further, Plaintiffs’ daily bonuses and per diems

should be factored into their regular rates when determining Plaintiffs’

respective overtime rates.

                                  FLSA Claims

      52.      Plaintiffs incorporate the preceding paragraphs by reference

as if set forth fully in this section.

      53.      All conditions precedent to this suit, if any, have been

fulfilled.

      54.      Defendants are/were joint employers within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

      55.      At relevant times, Mallard and Ranger are/were eligible and

covered employers under the FLSA. 29 U.S.C. § 203(d).

      56.      At relevant times, Mallard and Ranger are/were enterprises

engaged in commerce under the FLSA. 29 U.S.C. § 203(s)(1)(A).

      57.      Each Plaintiff was an employee of Defendants. 29 U.S.C. §

203(e).


                                         14
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 15 of 20




     58.     Defendants paid Plaintiffs a salary and daily bonus for each

day they were on the jobsite.

     59.     In addition, Plaintiffs were paid a daily $35.00 per diem

regardless of their actual reimbursable non-personal business expenses.

As Plaintiffs rode to the jobsite in a company provided pick-up truck,

used a fuel card to cover the cost of fuel for same, and were provided

housing in the form of a hotel or “man-camp”, Defendants’ labeling of

that remuneration as a per diem does not reflect individualized

approximations of each Plaintiff’s reimbursable travel expenses or

expenses incurred on behalf of the employer in furtherance of the

employer’s business interests.

     60.     Plaintiffs regularly work/worked in excess of 40-hours per

seven-day workweek as employees of Defendants during the time period

relevant to this lawsuit.

     61.     The Collective Action Members are similarly situated to the

above-named Plaintiffs and to each other under the FLSA. 29 U.S.C. §

203(e).




                                      15
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 16 of 20




     62.     Plaintiffs’ job duties were routine and primarily consisted of

manual labor. They relied on their hands, physical skills, and energy to

perform manual and routine labor in the oilfield on a daily basis.

     63.     Plaintiffs’ duties did not include managerial responsibilities

nor the exercise of independent discretion or judgment. Further,

Plaintiffs’ duties did not concern work directly related to the

management or general business operations of Defendants’ business or

of the businesses of Defendants’ customers.

     64.     Plaintiffs did not have the authority to hire or fire other

employees, and they were not responsible for making hiring or firing

recommendations.

     65.     Plaintiffs did not regularly supervise two or more employees.

Rather, Plaintiffs typically worked in two-man teams on a daily basis,

which included one pump-truck supervisor and one helper, except on

rig-up and rig-down days, when two pump-truck supervisors and two

helpers worked together.

     66.     Defendants are/were required to pay Plaintiffs one and one-

half times their respective regular rates of pay for all hours worked over

40 in a seven-day workweek. 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.325.


                                      16
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 17 of 20




     67.     Defendants failed to pay Plaintiffs overtime compensation at

one and one-half times their respective regular rates of pay for all hours

worked over 40 in each and every seven-day workweek during the time

period relevant to this lawsuit.

     68.     The regular rate of pay for Plaintiffs must be calculated by

considering their respective hourly rates, even though they were paid

on a salary basis. 29 C.F.R. §§ 778.108-109, 778.113-114, 778.325.

     69.     Defendants did not make and keep an accurate record of all

hours worked by Plaintiffs as required by the FLSA. 29 U.S.C. § 211(c);

29 C.F.R. § 516.2.

     70.     Defendants’ violations of the FLSA are/were willful within

the meaning of 29 U.S.C. § 255(a). For example, Defendants are

sophisticated parties and employers, and therefore knew (or should

have known) their policies were in violation of the FLSA. The decision

and practice by Defendants to not pay Plaintiffs overtime was neither

reasonable nor in good faith. Accordingly, Plaintiffs are entitled to

overtime wages for all hours worked pursuant to the FLSA in an

amount equal to one and one-half times their regular rate of pay, plus

liquidated damages, attorney’s fees, costs, post judgment interest and


                                      17
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 18 of 20




all other damages available for Defendants’ willful failure to pay

overtime wages owed.

     71.     Plaintiffs specifically plead recovery for the time period of

three years preceding the date this lawsuit was filed forward for their

FLSA claims.

                           FLSA Collective Action

     72.     Where, as here, the employers’ actions or policies were

effectuated on a companywide basis, notice may be sent to all similarly

situated persons on a companywide basis.

     73.     Plaintiffs seek to bring this action individually and to

represent a collective action under 29 U.S.C. § 216(b) on behalf of

themselves and all current and former individuals of Defendants, who

for the time period of three years preceding the date of this lawsuit and

forward, work/worked as pump-truck supervisors who are (or were) paid

a salary, a per diem, and daily bonus, and not paid time and one-half

their regular rates of pay for all hours worked over 40 during each

seven-day workweek.

     74.     Plaintiffs were all subject to the same illegal policies and pay

practices of Defendants regardless of where they worked.


                                      18
           Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 19 of 20




     75.     Plaintiffs reserve the right to establish sub-classes and/or

modify class notice language as appropriate in any collective action

certification motion or other proceeding.

     76.     Plaintiffs further reserve the right to amend the definition of

the putative class, or sub classes therein, if discovery and further

investigation reveal that the putative class should be expanded or

otherwise modified.

                                Jury Demand

     77.     Plaintiffs demand a jury trial on all matters properly triable

thereto.

                            Damages and Prayer

     78.     Plaintiffs ask that the Court issue a summons for

Defendants to appear and answer, and that Plaintiffs be awarded a

judgment against Defendants or order(s) from the Court for the

following:

             a. An order conditionally certifying this case as a FLSA
                collective action and requiring notice to be issued to all
                putative collective action members;

             b. All damages allowed by the FLSA, including back
                overtime wages;



                                      19
   Case 7:19-cv-00184 Document 1 Filed 07/26/19 Page 20 of 20




     c. Liquidated damages in an amount equal to back FLSA
        mandated wages;

     d. Legal fees;

     e. Costs;

     f. Post-judgment interest;

     g. All other relief to which Plaintiffs are entitled.

Dated July 26, 2019.

                                   Respectfully submitted,



                                   /s/ Alyssa S. Turner
                                   John M. Rogers            17177250
                                   Alyssa S. Turner          24093784

                                   ROGERS, LLP
                                   409 West 4th Street, Ste. 102
                                   Post Office Box 2530
                                   Weatherford, TX 76086
                                   817.341.9300
                                   817.341.9301 fax
                                   john.rogers@rogersllp.com
                                   alyssa.turner@rogersllp.com

                                   Attorneys for Plaintiffs




                              20
